DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (KR10-1500236) in view of Kuroki et al (JP2010-240922).
Jin et al discloses a coated steel sheet comprising: a steel sheet; and a coating layer which is formed on one side of the steel sheet by using UV ink, wherein the coating layer comprises a plurality of ink protrusions formed on the surface of the steel sheet, and 150 to 3000 ink protrusions per mm2 are formed on the one side of the steel sheet by ejecting ink droplets in a volume of 1 to 50 pico-liters (see paragraphs [0027] and [0033]; and claims 1 to 3 and 6).  Jin does not expressly set forth the former comprises a coating layer formed by a plurality of arranged protrusions, whereas the ink protrusions disclosed in Jin are formed to overlap each other.  However, Saito discloses a printed matter comprising a glossy layer which is formed by printing 
The additional features set forth in claims 2 and 9 could be easily derived from the composition and the photoinitiator disclosed by Jin, wherein the composition comprises an acrylic oligomer, an acrylic monomer, or a mixture thereof (see paragraphs [0026] and [0038]). Further, the ratio of each component of the composition could be derived by a person skilled in the art from the optimum effective range obtained through repeated experiments, and thus it is considered that a person skilled in the art would not have any particular technical difficulty in achieving the ratios, and the effects exhibited by the numerical limitations on the ratios would not be of critical significance.
Regarding claim 3 could be easily derived from the acrylic oligomer disclosed in Jin {see paragraph [0026]; and claim 5).
The additional technical features set forth in claims 4 and 10 could be easily derived from the zinc sheet, the zinc-plated sheet, and the magnesium sheet disclosed in Jin—see {0025}.
The features set forth in claims 6 and 7 could be easily derived from the feature disclosed Kuroki wherein, after the glossy layer is formed, the glossy layer is irradiated with UV rays so as to form a rugged pattern thereon (see paragraph [0024]) , Further, the UV curing time could be derived, by a. person skilled, in the art from the optimum effective range obtained through repeated experiments, and thus it is considered that a person skilled in the art would, not have any particular technical difficulty in achieving the curing time, and the effects exhibited by the numerical limitations on the curing time would not be of critical significance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765